PER CURIAM.
Daniel J. Murphy appeals from a decision and order entered by the Superior Court (Androscoggin County, Alexander, J.) following a non-jury trial in a real estate partition action. We find no merit in any of Murphy’s contentions on appeal and we affirm.
Partition of jointly held property is available through the equity jurisdiction of the Superior Court. 14 M.R.S.A. § 6051(7) (1980); Libby v. Lorrain, 430 A.2d 37, 39 (Me.1981). Equitable partition is a more flexible procedure than a civil action for partition, 14 M.R.S.A. § 6501 (1980), and may be carried out by physically dividing the property in a sale or by other means if physical division would materially injure the rights of the parties. Id. Once equity jurisdiction attaches, the court has authority to decide the entire controversy, including any affirmative defenses and requests for alternative relief asserted by the defendant. Sargent v. Coolidge, 433 A.2d 738, 741 (Me.1981). In the present case, the Superior Court’s equity jurisdiction attached when Murphy brought this action seeking partition of the property. From that time on, the court had jurisdiction to decide the entire controversy and properly rendered an equitable partition of the property.
By any objective standard, Murphy’s appeal is frivolous. See, St. Hilaire v. St. Hilaire, 567 A.2d 1349 (Me.1990). Under the circumstances, M.R.Civ.P. 76(f) authorizes the imposition of sanctions. Id. To deter abuse of the appellate processes, we impose Rule 76(f) sanctions of treble costs and $500 in attorney fees.
• The entry is: Judgment affirmed.
Further ordered that appellant Daniel J. Murphy pay to appellee Patricia (Rossignol) Daley treble costs and $500 toward attorney fees.
All concurring.